Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 3, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors New America Energy Corp. Las Vegas, Nevada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Amendment No. 1 to Form S-1, Registration Statement under the Securities Act of 1933, filed by New America Energy Corp. of our report dated December 12, 2011, relating to the financial statements of New America Energy Corp. as of and for the years ending August 31, 2011 and 2010 and for the period from May 8, 2006 (inception) to August 31, 2011, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
